             Case 4:19-cv-04029-KES Document 1-5 Filed 02/08/19 Page 1 of 3 PageID #: 44
                Case 4:18-cr-40100-KES Document 85 Filed 01/14/19 Page 1 of 3 Page)D#: 501


A0245B (Rev. 11/16) Judgment in a Criminal Case
          Sheet 1



                                       United States District Court
                                                  District Of South Dakota, Southern Division

              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                  V.



            Black Hills Nanosystems Corporation                                  Case Number:            4:18CR4010(M

                                                                                 USM Number:             N/A

                                                                                 Randall S. Luskey / Timothy W. Billion
                                                                                 Defendant's Attorney
THE DEFENDANT:

I pleaded guilty to count{s)       1 ofthe Information.

□ pleaded nolo contendere to count(s)
    which was accepted by the Court.

□ was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                                              Nature of Offense                                    Offense Ended          Count
18U.S.C. § 1349                                              Conspiracy to Commit Wire Fraud                           2016                 1




The defendant is sentenced as provided in this Judgment The sentence is imposed pursuant to die Sentencing Reform Act of 1984.

□ The defendant has been fotmd not guilty on count(s)

□ Count(s)                                                                         □ is □ are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attomey for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defendant must notify the Court and United States attomey of material changes in economic circumstances.

                                                                         01/14/2019
                                                                         Date oflmposition of Judgment




                                                                          ignore of Judge




                                                                         Karen E. Schreier. United States District Judge
                                                                         Name and Title of Judge


                                                                                                   -X>/'


                                                                                                                           EXHIBIT

                                                                                                                                5
              Case 4:19-cv-04029-KES Document 1-5 Filed 02/08/19 Page 2 of 3 PageID #: 45
                 Case 4:18-cr-40100-KES Document85 Filed 01/14/19 Page 2 of 3 Pagel[:j^^^p2_p^g^2of3
AO 245B    (Rev. 11/l6)Judgment in a Criminal Case
           Sheet 5 — Criminal Monetary Penalties


 DEFENDANT:                          Black Hills Nanosysteras Corporation
 CASENUMBER:                         4:ISCR40100-4

                                                CRIMINAL MONETARY PENALTIES

     You must pay the total criminal monetary penalties under the Schedule ofPayments set below.

                      Assessment                     JVTA Assessment*          Fine                          Restitution'
 TOTALS               $400                           Not Applicable            Waived                        $1,084,418.60


 □        The determination of restitution is deferred until
          An AjnendedJudgment in a Criminal Case (AO 245C) will be entered after such determination.

 □        You must make restitution (including community restitution) to the following payees in the amount listed below.

          If you make a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
          priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
          before the United States is paid.

 Name of Pavee                                                Total Loss**            Restitution Ordered          Prioritv or Percentage
National Science Foundation (NSF)                              $812,656.00                $812,656.00
National Aeronautics and Space Administration                  $124,942.77                $124,942.77
(NASA)
Department of Energy (DOE)                                     $146,819.83                $146,819183




TOTALS                                                    . $1.084,418.60                  $1,084,418.60


□         Restitution amount ordered pursuant to Plea Agreement $

□         You must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(^. All of the payment options on the Schedule ofPa3Tnents
          may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


□         The Court determined that you do not have the ability to pay interest and it is ordered that:

          □      the interest requirement is.waived for the      □     fme     □      restitution.

          □     the interest requirement for tlie    □        fine    □      restitution is modified as follows:


* Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters I09A, 110, IIOA, and U3A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                 Case 4:19-cv-04029-KES Document 1-5 Filed 02/08/19 Page 3 of 3 PageID #: 46
                     Case 4:18-cr-40100-KES Document 85 Filed 01/14/19 Page 3 of 3 PagelD#: 503
                                                                                        Judgment- Page 3 of3

A024SB         (Rev. 11/16) Judgment in a Criminal Case
               Sheet6—Schedule ofPayments


  DEFENDANT:                             Black Hills Nanosystems Corporation
  CASENUMBER:                            4:I8CR40100-4



                                                                 SCHEDULE OF PAYMENTS

 Having assessed your ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         ■      Lump sum payment of            $1,084,818.60          due immediately, balance due

                 □      not later than                       '              , or

                 □       in accordance with        □      C,      □    D,      □      E, or    □ F below; or


•B         □      Payment to begin immediately (may be combined with                  DC,          □ D, or         □ F below); or

 C         □      Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                    ,
                  to commence                                                 (e.g., 30 or 60 days) after the date of this Judgment; or

 D         □      Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                     ,
                  to commence                                                 (e.g., 30 or 60 days) after release from imprisonment to a
                  term of supervision; or

                  Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of 50% of
                  the deposits in your inmate trust account while the you are in custody^ or 10% of your inmate trust account while serving
                  custody at a Residential Reentry Center. Any portion of the monetary obligation(s) not paid in frill prior to your release from
                  custody shall be due in monthly installments of$                   , such payments to begin              days following your release.


  F        □      Special inshiictions regarding the payment of criminal monetary penalties:




 Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through tlie Federal Btu-eau of Prisons'
 Inmate Finaricial Responsibility Program, are made to the clerk of the court.

 You shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
' ■        Joint and Several
           Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amoimt, Joint and Several Amount,
           and corresponding payee, if appropriate.
           Wallace Tang         4:18CR4()100-0l           $1,084,418.60
           Laserlith Corporation 4:18CR4100-03 $1,084,418.60
           Blue Sky Engineering, Incorporated 4:18CR40100-05 $1,084,418.60
. n.       You shall pay the cost of prosecution.
 □         You shall pay the following court cost(s):
 □         You shall forfeit your interest in the following property to the United States:

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and comt
, costs.
